Citation Nr: 1729718	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-09 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonnese S. Crandol, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to November 1962, February 1963 to February 1969, and from November 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

This matter was remanded in November 2015 for further development. 

In August 2015, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge at the RO in Columbia, South Carolina.  A transcript of this hearing has been associated with the claims file.  In March 2017 correspondence, the Veteran was given the opportunity to request another hearing.  However, the Veteran responded that he did not want another hearing, and the Board will therefore proceed.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issue of entitlement to service connection for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss.  The Board notes that exposure to noise during service has been established by the record, as the Veteran's military occupational specialties included light weapons infantryman and armored crewman.  The Board also acknowledges the August 2015 VA examiner's findings of sensorineural hearing loss for both of the Veteran's ears, thereby meeting the requirement for a current diagnosis of a bilateral hearing loss disability.  

The Board, however, remanded this claim in November 2015 to obtain a VA medical opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss is causally or etiologically related to service in light of the Veteran's established noise exposure as an armored crewman and light weapons infantryman, his noise exposure as a subway contractor or hydraulic lift operator, and with regard to the significant threshold shift demonstrated in his October 1977 Report of Medical examination.  Additionally in the remand, the VA examiner was directed to determine whether the Veteran's bilateral hearing loss was proximately due to or aggravated by his service-connected tinnitus and whether, during the Veteran's final period of active duty beginning in 1989, it was clear and unmistakable that the Veteran's pre-existing hearing loss was not aggravated beyond the natural progression of the Veteran's hearing loss disorder.  While the Board regrets the delay, after a review of the medical evidence of record, the Board finds the Veteran's service connection claim for a bilateral hearing loss disability must be remanded for further development to ensure it is afforded every consideration.  The November 2015 VA medical opinion did not adequately satisfy the November 2015 remand directives.  See 38 U.S.C.A. § 5103A (b); Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).  

Specifically, the Board finds that a new VA audiological opinion is necessary to fully address the nature and etiology of the Veteran's bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (establishing that when the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination must be based on consideration of the claimant's medical history and must describe the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  See also 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016).  

The November 2015 VA medical opinion indicated that the Veteran's hearing loss was not caused by military noise exposure.  In support of this opinion, the examiner referenced the Veteran's re-enlistment audiogram from March 1989 and his separation audiogram from March 1991 in which the tests revealed mild to moderate high frequency hearing loss bilaterally.  The examiner reasoned that "literature does not support delayed onset hearing loss from noise exposure."  However, the examiner did not discuss the effect, if any, of the Veteran's civilian work as a subway contractor or hydraulic lift operator on his bilateral hearing loss as required by the remand directives.  Additionally, the examiner only discussed the March 1989 and March 1991 audiograms and did not discuss the significant threshold shifts demonstrated in the Veteran's October 1977 Report of Medical Examination.  It is unclear from the VA examiner's medical opinion if the examiner considered the Veteran's October 1977 audiogram and civilian work experience based on the limited and vague rationale provided in the November 2015 VA medical opinion.  

Accordingly, given the foregoing, the Board finds that a new VA opinion should be given to assess the current nature and likely etiology of the Veteran's bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate them with the claims file.

2.  Thereafter, obtain a VA medical opinion.  The claims file should be reviewed.  As mentioned above, a current diagnosis of hearing loss and noise exposure during service has already been established by the evidence of record.  

The examiner should specifically offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's bilateral hearing loss is causally or etiologically related to service in light of the Veteran's established noise exposure as an armored crewman and light weapons infantryman, his noise exposure as a subway contractor and hydraulic lift operator, and with regard to the significant threshold shift demonstrated in the October 1977 Report of medical examination.

The examiner should also specifically offer an opinion as to whether the Veteran's significant threshold shifts demonstrated in the October 1977 Report of Medical Examiner was causally or etiologically related to the Veteran's noise exposure during military service or if the significant threshold shifts were causally or etiologically related to the Veteran's civilian noise exposure as a subway contractor or hydraulic lift operator. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

3.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




